Citation Nr: 1219573	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the residuals of a left thigh injury.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service from October 2004 to September 2008, including 14 months of service in Iraq for which he was awarded the Combat Action Badge.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for the residuals of a left thigh injury.  

The Board remanded the case for additional development in December 2010.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant's left thigh was injured when his vehicle was involved in an explosive blast in Iraq in September 2007.

2.  The current residuals of that injury include a 10 centimeter by 15 centimeter by one centimeter skin defect; a defect of the vastus lateralis muscle; and a neurological defect.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a left thigh injury manifested as a skin defect; a Muscle Group XIV defect; and a neurological defect have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from a left thigh disability incurred in an explosive blast that took place in Iraq while he was on active duty in September 2007.  He maintains that his injury is still very visible and that he cannot perform any strenuous activity due to the injury residuals.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

There is uncontroverted evidence that the appellant received medical treatment in service for an injury to his left thigh.  Review of his service medical records reveals that, in September 2007, he was brought in from the field with complaints that included left thigh and hip pain and tenderness.  He was noted to have a large hematoma of the left upper leg.  In March 2008, the appellant continued to complain of problems with his left thigh.  On physical examination, there was an abnormality of the left thigh with muscle atrophy in the left upper thigh/hamstring area.  The appellant's tissue defect was thought to represent fat necrosis from his previous injury.  A May 2008 field surgeon note states that the appellant complained of stiffness and decreased flexibility in his left thigh.  The assessment was likely adipose tissue necrosis.  In June 2008, Patrick testing of the appellant's left hip was positive.  In addition, swelling was present.  The August 2008 report of medical assessment included a finding of a left thigh wound defect from blunt force trauma.  

Post-service, the appellant underwent a VA medical examination.  He complained of a left thigh hematoma with intermittent pain.  On physical examination, his posture and gait were normal.  On physical examination, there was no palpable hematoma of the left thigh.  The examiner did not provide any other information.

The evidence of record includes VA treatment records for the appellant dated between January 2010 and October 2011.  A January 2010 physical therapy note indicates that the appellant had some limited changes in cadence due to the left thigh injury.  He was only able to perform a tandem stance for 15 seconds due to left thigh weakness.  He complained of left thigh pain.  Muscle testing revealed 3+/5 strength of the left hamstring.  

Pursuant to the Board remand, the appellant underwent a VA left thigh examination in January 2011; the examiner reviewed the claims file.  The appellant complained of periodic cramps in his left thigh.  He reported that he was unable to squat or lift his leg out to the side.  He said that he was able to walk but could not run.  On physical examination, the appellant's posture and gait were normal.  The examining physician stated that there was a visible skin defect (outpouching) that demarcated the previous area of a large hematoma.  There was no discoloring.  The skin defect measured one centimeter (cm) by 10 cm by 15 cm in an ovoid shape.  The appellant reported that the area was numb.  On deeper palpation, it was tender and there was a slight indentation where the muscle could be pushed in a little further to the trochanter.  There was not an obvious muscle herniation.  Overall strength, muscle tone and bulk were good.  The appellant exhibited 90 degrees of flexion of the left hip; 10 degrees of abduction; 20 degrees of adduction; 10 degrees of internal rotation; and 30 degrees of external rotation.  This moderately restricted motion of the left hip was accomplished with pain.  MRI testing did not reveal any osseous defect or soft tissue mass, fluid collection or hematoma.  The examining physician stated that the appellant had a clinical abnormality and diagnosed it as an injury to the vastus lateralis muscle of Muscle Group XIV and opined that the current findings were related to the in-service injury of September 2007.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

As per Esteban, the medical evidence in this case reflects that the residuals of the blunt force trauma to the Veteran's left upper thigh comprise three different disabilities: scarring, a muscle injury and a neurological defect (numbness).  Each of these was described by the January 2011 VA examiner and etiologically ascribed to the September 2007 left thigh injury.  Thus, the weight of such evidence is at least in approximate balance and service connection will be granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  


ORDER

Service connection for a left thigh 'scar' is granted.

Service connection for a Muscle Group XIV injury is granted.

Service connection for numbness in the area of the left thigh injury is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


